UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period:January 1, 2017– June 30, 2017 Item 1: Reports to Shareholders Semiannual Report | June 30, 2017 Vanguard Institutional Index Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 8 About Your Fund’s Expenses. 24 Trustees Approve Advisory Arrangement. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Institutional Index Fund returned about 9% for the six months ended June 30, 2017. The fund closely tracked its target index, the Standard & Poor’s 500 Index, and exceeded the average return of its large-capitalization core fund peers. • The fund offers investors exposure to roughly 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. • The fund recorded positive returns in nine of the 11 market sectors, with three posting double-digit gains. • Information technology, the fund’s largest sector, was the top contributor; health care, consumer discretionary, financials, industrials, and consumer staples also added significantly to returns. Only telecommunication services and energy stocks declined. Total Returns: Six Months Ended June 30, 2017 Total Returns Vanguard Institutional Index Fund Institutional Shares 9.32% Institutional Plus Shares 9.33 S&P 500 Index 9.34 Large-Cap Core Funds Average 8.64 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company.
